FILED

UNITED STATES DISTRICT CoURT SEP 2 6 2013
FOR THE DISTRICT OF COLUMBIA CIBIK, U.S. Dlsfl’lct & Bankl’llpfcy
Courts for the Distrlct of columbia

GUY WEEKS, )
)

Piaintirf, )

)

v. ) Civil Action No. "/

)

DC PoLICE, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). As

drafted, plaintiffs pleading fails to accomplish even these minimal goals.

Plaintiff alleges that "DC police arrested [him] on 4/29/ 13 and 4/30/ 13 on charges that
was [sic] not against the law" in violation of unspecified "constitutional, civil and other rights."
Compl. at l. The complaint sets forth no additional factual allegations from which the Court
might discem a statement of plaintiff s entitlement to relief or a demand for any particular form
of relief. Nor does he include a short and plain statement of the grounds upon which the Court’s

jurisdiction depends.

The complaint does not comply with Rule S(a) and, accordingly, it will be dismissed. An

Order is issued separately.

y%/% Q»»